

 S394 ENR: Presidential Transition Enhancement Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 twentyS. 394IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Presidential Transition Act of 1963 to improve the orderly transfer of the executive
 power during Presidential transitions. 1.Short titleThis Act may be cited as the Presidential Transition Enhancement Act of 2019.2.Presidential transition enhancements(a)In generalSection 3 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking upon request, and all that follows through including and inserting upon request, to each President-elect, each Vice-President-elect, and, for up to 60 days after the date of the inauguration of the President-elect and Vice-President-elect, each President and Vice President, for use in connection with the preparations for the assumption of official duties as President or Vice President necessary services and facilities, including; and(B)in paragraph (2)—(i)by inserting , or an employee of a committee of either House of Congress, a joint committee of the Congress, or an individual Member of Congress, after any branch of the Government; and(ii)by inserting “, or in the case of an employee in a position in the legislative branch, with the consent of the supervising Member of Congress” after with the consent of the head of the agency;(2)by striking subsection (b) and inserting the following:(b)The Administrator shall expend funds for the provision of services and facilities under this section—(1)in connection with any obligation incurred by the President-elect or Vice-President-elect, or after the inauguration of the President-elect as President and the inauguration of the Vice-President-elect as Vice President incurred by the President or Vice President, during the period—(A)beginning on the day after the date of the general elections held to determine the electors of the President and Vice President under section 1 or 2 of title 3, United States Code; and(B)ending on the date that is 60 days after the date of such inauguration; and(2)without regard to whether the President-elect, Vice-President-elect, President, or Vice President submits to the Administrator a request for payment regarding services or facilities before the end of such period.; (3)in subsection (h)(2)(B)(ii), by striking computers and inserting information technology; and(4)By adding at the end the following:(i)Memorandums of understanding(1)In generalNot later than September 1 of a year during which a Presidential election occurs, the Administrator shall, to the maximum extent practicable, enter into a memorandum of understanding with each eligible candidate, which shall include, at a minimum, the conditions for the administrative support services and facilities described in subsection (a).(2)Existing resourcesTo the maximum extent practicable, a memorandum of understanding entered into under paragraph (1) shall be based on memorandums of understanding relating to previous Presidential transitions.(3)Transition representative(A)Designation of representative for inquiriesEach memorandum of understanding entered into under this subsection shall designate a representative of the eligible candidate to whom the Administrator shall direct any inquiries or legal instruments regarding the records of the eligible candidate that are in the custody of the Administrator.(B)Change in transition representativeThe designation of a new individual as the transition representative of an eligible candidate shall not require the execution of a new memorandum of understanding under this subsection.(C)Termination of designationThe designation of a transition representative under a memorandum of understanding shall terminate—(i)not later than September 30 of the year during which the inauguration of the President-elect as President and the inauguration of the Vice-President-elect as Vice President occurs; or(ii)before the date described in clause (i), upon request of the President-elect or the Vice-President-elect or, after such inauguration, upon request of the President or the Vice President.(4)AmendmentsAny amendment to a memorandum of understanding entered into under this subsection shall be agreed to in writing.(5)Prior notification of deviationEach party to a memorandum of understanding entered into under this subsection shall provide written notice, except to the extent prohibited under another provision of law, not later than 3 days before taking any action that deviates from the terms and conditions agreed to in the memorandum of understanding.(6)DefinitionIn this subsection, the term eligible candidate has the meaning given that term in subsection (h)(4).. (b)Agency transitionsSection 4 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); and(C)by inserting after paragraph (3) the following:(4)the term nonpublic information—(A)means information from the Federal Government that a member of a transition team obtains as part of the employment of the member that such member knows or reasonably should know has not been made available to the general public; and(B)includes information that a member of the transition team knows or reasonably should know—(i)is exempt from disclosure under section 552 of title 5, United States Code, or otherwise protected from disclosure by law; and(ii)is not authorized by the appropriate government agency or officials to be released to the public; and;(2)in subparagraphs (C) and (D) of subsection (e)(3), by inserting serving in a career position after senior representative;(3)by striking subsection (f)(2) and inserting the following:(2)Acting officersNot later than September 15 of a year during which a Presidential election occurs, and in accordance with subchapter III of chapter 33 of title 5, United States Code, the head of each agency shall ensure that a succession plan is in place for each senior noncareer position in the agency.; and(4)in subsection (g)—(A)in paragraph (1), by striking November 1 and inserting October 1; and(B)by adding at the end the following:(3)Ethics plan(A)In generalEach memorandum of understanding under paragraph (1) shall include an agreement that the eligible candidate will implement and enforce an ethics plan to guide the conduct of the transition beginning on the date on which the eligible candidate becomes the President-elect.(B)ContentsThe ethics plan shall include, at a minimum—(i)a description of the ethics requirements that will apply to all members of the transition team, including any specific requirement for transition team members who will have access to nonpublic or classified information;(ii)a description of how the transition team will—(I)address the role on the transition team of—(aa)lobbyists registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) and individuals who were former lobbyists registered under that Act; and(bb)persons registered under the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.), foreign nationals, and other foreign agents;(II)prohibit a transition team member with conflicts of interest similar to those applicable to Federal employees under section 2635.402(a) and section 2635.502(a) of title 5, Code of Federal Regulations, related to current or former employment, affiliations, clients, or investments, from working on particular matters involving specific parties that affect the interests of such member; and(III)address how the covered eligible candidate will address his or her own conflicts of interest during a Presidential term if the covered eligible candidate becomes the President-elect;(iii)a Code of Ethical Conduct, which each member of the transition team will sign and be subject to, that reflects the content of the ethics plans under this paragraph and at a minimum requires transition team members to—(I)seek authorization from transition team leaders or their designees before seeking, on behalf of the transition, access to any nonpublic information;(II)keep confidential any nonpublic information provided in the course of the duties of the member with the transition and exclusively use such information for the purposes of the transition; and(III)not use any nonpublic information provided in the course of transition duties, in any manner, for personal or private gain for the member or any other party at any time during or after the transition; and(iv)a description of how the transition team will enforce the Code of Ethical Conduct, including the names of the members of the transition team responsible for enforcement, oversight, and compliance.(C)Publicly availableThe transition team shall make the ethics plan described in this paragraph publicly available on the internet website of the General Services Administration the earlier of—(i)the day on which the memorandum of understanding is completed; or(ii)October 1..Speaker of the House of RepresentativesVice President of the United States and President of the Senate